FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR SCOTT WEST, I, State Ex Rel,              No. 10-35909

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05275-BHS

  v.
                                                 MEMORANDUM *
MARTI MAXWELL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Arthur Scott West, I, appeals pro se from the district court’s summary

judgment in his action alleging various federal and state law claims arising from

prior lawsuits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
See Franklin v. Murphy, 745 F.2d 1221, 1235 (9th Cir. 1984). We affirm.

      The district court properly granted summary judgment because West failed

to raise a genuine dispute of material fact by presenting admissible evidence to

rebut that of defendants. See id. (To defeat summary judgment, a pro se litigant

“must present some ‘significant probative evidence tending to support the

complaint.’” (citation omitted)); see also Carmen v. S.F. Unified Sch. Dist., 237

F.3d 1026, 1031 (9th Cir. 2001) (“The district court need not examine the entire

file for evidence establishing a genuine issue of fact, where the evidence is not set

forth in the opposing papers with adequate references so that it could conveniently

be found.”).

      The district court properly denied West’s motion to remand because the

court had original jurisdiction over West’s federal claims and supplemental

jurisdiction over his state claims that arose from the same case or controversy. See

28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”); id.

at § 1367(a) (establishing “same case or controversy” requirement for

supplemental jurisdiction); Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir.

2004) (“A state law claim is part of the same case or controversy when it shares a

‘common nucleus of operative fact’ with the federal claims and the state and


                                           2                                     10-35909
federal claims would normally be tried together.” (citation omitted)).

      The district court did not abuse its discretion by ordering pre-filing

restrictions against West based on his history of bringing frivolous and harassing

litigation. See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056-57 (9th

Cir. 2007) (per curiam) (setting forth standard of review and discussing four

factors for ordering pre-filing restrictions).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Defendants’ request to strike portions of West’s opening brief is denied.

      AFFIRMED.




                                            3                                   10-35909